                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                              1/7/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
ERIC ROMAN,                                                    :
                                                               :
                           Plaintiff,                          :
                                                               :   ORDER
                  -against-                                    :
                                                               :   19-CV-3688 (JGK) (JLC)
ANDREW M. SAUL, Commissioner,                                  :
Social Security Administration,1                               :
                                                               :
                           Defendant.                          :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73,

a United States Magistrate Judge is available to conduct all proceedings in this

case, including but not limited to any decisions on motions, any jury or nonjury

trial, and/or the entry of a final judgment. An appeal from a judgment entered by a

Magistrate Judge, if any, is taken directly to the United States Court of Appeals in

the same manner as an appeal from any other judgment in this District.

        Exercise of jurisdiction by a Magistrate Judge is permitted only if all parties

voluntarily consent. To determine whether the parties wish to voluntarily consent,

plaintiff is directed to transmit to defense counsel on or before January 17, 2020 a

copy of the attached consent form bearing either (1) a signature indicating consent



1Andrew M. Saul is now the Commissioner of the Social Security Administration.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Saul is hereby
substituted for former Acting Commissioner Nancy A. Berryhill as the defendant in
this action.
to the Magistrate Judge conducting all proceedings in this matter or (2) a notation

that plaintiff does not consent.

      On or before January 24, 2020, defense counsel is directed to contact

Deputy Clerk David Tam by telephone at (212) 805-0250. Defendant’s counsel shall

inform the Deputy Clerk whether all parties have consented to the Magistrate

Judge conducting the proceedings in this matter. If any party has not consented,

counsel for the defendant shall not inform the clerk which of the parties have not

consented but shall merely state that there has not been consent by all parties.

      In the event that all parties have consented, counsel shall file a letter on ECF

addressed to the Court that attaches the signed form.

      This Order is not intended to interfere with the parties’ right to have a trial

and/or any other dispositive proceedings before a United States District Judge. The

parties are free to withhold their consent without adverse substantive

consequences. If any party withholds consent, the identity of the parties consenting

or withholding consent shall not be communicated to any Magistrate Judge or

District Judge to whom the case has been assigned.

      SO ORDERED.

Dated: January 7, 2020
       New York, New York




                                          2
